Exhibit 10.6

 

AMENDED AND RESTATED
PROMISSORY NOTE

 

$307,140.92 Las Vegas, Nevada   February 13, 2019

 

FOR VALUE RECEIVED, OWP VENTURES, INC., a Delaware corporation (“Borrower”),
hereby promises to pay to the order of CRAIG ELLINS (“Payee”), with an address
at 6500 Bullring Lane, Las Vegas, Nevada 89130, in lawful money of the United
States of America, on the earlier of (i) a Qualified Financing (as defined
below); or (ii) February 13, 2022 (the earlier of such dates being the “Maturity
Date”), the principal sum of Three Hundred Seven Thousand One Hundred Forty and
92/100 Dollars ($307,140.92.00), together with accrued interest thereon as set
forth below. A “Qualified Financing” shall mean the closing of one or a series
of public and/or private offerings of the equity or debt securities of the
Borrower or any parent or subsidiary company of Borrower, and/or one or more
credit or loan facilities of Borrower or any parent or subsidiary company of
Borrower, or any combination of the foregoing, resulting in aggregate gross
proceeds to Borrower and/or any parent or subsidiary company of Borrower, after
the date hereof, of at least $5,000,000.

 

This Amended and Restated Promissory Note (this “Note”) evidences loans made by
Borrower to Payee prior to the date hereof, as set forth on Schedule A hereto,
pursuant to separate Demand Promissory Notes (the “Demand Notes”) dated as of
the date of each such loan, and amends and restates the Demand Notes in their
entirety.

 

Interest shall accrue from the date of each loan evidenced by this Note at a
rate of six percent (6%) per annum, based on a year of 365 or 366 days, as
applicable, for the number of days actually elapsed, until the date on which the
last payment of principal and interest under this Note shall have been paid.

 

This Note may be prepaid, in whole or in part, at any time or from time to time,
without premium or penalty. All payments made on this Note shall be applied
first to interest accrued to the date of the payment, then to other amounts
which may then be due hereunder (other than principal), and then to the
outstanding principal amount of this Note.

 



 

 

 

All payments or prepayments of principal and interest and other sums due
pursuant to this Note shall be made by check to Payee at its address set forth
above, or in immediately available funds by wire transfer to Payee’s account at
such bank as Payee shall have previously designated to Borrower.

 

Whenever any payment to be made hereunder shall be due on a Saturday, Sunday or
public holiday under the laws of the State of Nevada, such payment may be made
on the next succeeding business day and such extension of time shall be included
in the computation of payment of interest hereunder.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Note: (i) Borrower shall fail to pay when due any
amount due under this Note and such failure shall not be cured within five days
after the date such payment was due; or (ii) Borrower shall commence any case,
proceeding or other action under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Borrower, or seeking to adjudicate Borrower a bankrupt or
insolvent, or seeking reorganization, arrangement or other relief with respect
to Borrower or any of its debts, or seeking appointment of a receiver, trustee,
custodian or other similar official for Borrower or for all or any part of its
assets, or Borrower shall make a general assignment for the benefit of
creditors, or there shall be commenced against Borrower any case, proceeding or
other action of a nature referred to in this clause (ii), or there shall be
commenced against Borrower any case, proceeding or other action seeking issuance
of a warrant of attachment, execution, restraint or similar process against all
or any substantial part of the assets of Borrower which results in the entry of
an order for any such relief, or Borrower shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in this clause (ii), or Borrower shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due.

 



2

 

 

Upon the occurrence and during the continuance of an Event of Default, the
holder of this Note may, at its option, by notice in writing to Borrower,
declare this Note to be, and this Note shall forthwith become, due and payable;
provided, however, that upon the occurrence of an Event of Default specified in
clause (ii) above, this Note shall automatically become due and payable
forthwith, without demand or notice of any kind. If an Event of Default occurs,
Maker shall pay to the holder of this Note all expenses (including, without
limitation, reasonable attorneys’ fees and expenses and court fees and court
costs) incurred by the holder in connection with obtaining advice as to its
rights and remedies in connection with such default and in connection with
enforcing and collecting this Note.

 

Borrower hereby waives presentment, demand for payment, notice of dishonor,
protest and notice of protest of this Note. No waiver of any provision of this
Note, or any agreement or instrument evidencing or providing security for this
Note, made by agreement of Payee and any other person or party, shall constitute
a waiver of any other terms hereof, or otherwise release or discharge the
liability of Borrower under this Note. No failure to exercise and no delay in
exercising, on the part of Payee, any right, power or privilege under this Note
shall operate as a waiver thereof nor shall simple or partial exercise of any
right, power or privilege preclude any other or further exercise thereof, or the
exercise of any other power, right or privilege. The rights and remedies herein
provided are cumulative and are not exclusive of any rights or remedies provided
by law.

 

Any provision of this Note that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

[Continued on Following Page]

 

3

 

 

This Note is governed by and to be construed in accordance with the laws of the
State of Nevada without regard to its doctrine of conflict of laws. Borrower, by
its execution hereof (i) agrees that any legal suit, action or proceeding
arising from or related to this Note may be instituted in a state or federal
court located in the State of Nevada; (ii) waives any objection which it may now
or hereafter have to the laying of venue of any such suit, action or proceeding;
and (iii) irrevocably submits to the jurisdiction of any such court in any such
suit, action or proceeding.

 

  OWP VENTURES, INC.       By: /s/ Craig Ellins   Name: Craig Ellins   Title:
Chief Executive Officer       Accepted and Agreed:       /s/ Craig Ellins  
Craig Ellins

 

4

 

 

Schedule A
Advances

 

Date of Loan  Loan Amount        October 25, 2018  $57,140.92  October 30, 2018 
$100,000.00  November 9, 2018  $50,000.00  November 21, 2018  $50,000.00 
November 23, 2018  $50,000.00         TOTAL  $307,140.92 

 

 

5

 

